Citation Nr: 0724363	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to January 
1982.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in Temple, 
Texas (VAMC), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus, evaluated as 20 percent disabling; low back strain, 
evaluated as 10 percent disabling; left knee pain, evaluated 
as 10 percent disabling; right knee pain, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; right foot diabetic neuropathy, evaluated as 10 
percent disabling; chondromalacia of both knees, evaluated as 
noncompensable; and left ear hearing loss, evaluated as 
noncompensable.  His combined evaluation is 60 percent.  

2.  The evidence shows, overall, that the veteran's service-
connected disabilities produce functional limitations.

3.  The evidence, overall, shows that the veteran has managed 
to overcome the effects of the impairment of employability; 
thus, he does not have an employment handicap.


CONCLUSION OF LAW

The requirements for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 21.40, 21.50, 21.51 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he has a service-connected 
disability that is rated 20 percent disabling or more, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 
21.40.

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitude towards the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c).

An "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).

In the present case, the veteran is a practicing attorney.  
He contends that his service-connected diabetes mellitus and 
low back strain reduce his strength and mobility.  This makes 
trials more physically difficult and hinders his physical 
ability to do research in law books.  The veteran asserts 
that depression also reduces his ability to practice law.  
The veteran seeks vocational rehabilitation in order to 
obtain computer training so he can become more efficient at 
doing legal research and writing on a computer, and thereby 
compete with younger, more technologically advanced 
attorneys.  He states that he needs training on word 
processing, Westlaw and LexisNexis.  He notes that the 
practice of law has changed and requires skills that he does 
not have, such as electronic filing and computer researching.  

The veteran is service-connected for diabetes mellitus, 
evaluated as 20 percent disabling; low back strain, evaluated 
as 10 percent disabling; left knee pain, evaluated as 10 
percent disabling; right knee pain, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
right foot diabetic neuropathy, evaluated as 10 percent 
disabling; chondromalacia of both knees, evaluated as 
noncompensable; and left ear hearing loss, evaluated as 
noncompensable.  His combined evaluation is 60 percent.  

The veteran's non service-connected disabilities are 
defective vision, benign prostatic hypertrophy and prostate 
cancer.

It is undisputed that the veteran has a service-connected 
disability compensable at 20 percent.  The critical question 
then is whether the veteran is in need of rehabilitation to 
overcome an employment "handicap".

The Board acknowledges that the veteran's service-connected 
disabilities and his non-service-connected disabilities 
constitute an impairment to employment and that the practice 
of law has changed over the years.  This is not in dispute.  
However, if he has overcome the effects of impairment of 
employability, he does not have an "employment handicap" 
for VA vocational rehabilitation purposes.  Under VA 
regulations, when a veteran who is qualified for suitable 
employment does not obtain or maintain such employment for 
reasons within his control, VA must find that an "employment 
handicap," as VA defines such a handicap, does not exist.

A February 2005 VA report notes that the veteran informed a 
VA counseling psychologist that he had not attempted to 
upgrade his computer skills but had been able to maintain his 
self-employed position.  The VA counseling psychologist 
observed that there was no indication that the veteran would 
be in jeopardy of being unemployed in the very near future.  
His current salary was adequate to support his family and was 
consistent with the local economy and salary base.  She noted 
that the veteran's lack of updated computer skills had not 
restricted him from obtaining and maintaining employment.  
Such findings provides very strong, highly probative and 
competent evidence against this claim. 

The VA counseling psychologist concluded that the veteran did 
not have an employment handicap.  He had overcome the effects 
of his vocational impairment by obtaining and maintaining 
employment consistent with his interests, aptitudes and 
physical abilities.  

The Board finds that the opinion of the VA counseling 
psychologist is persuasive. The psychologist was well aware 
of the veteran's skills in relationship to his disabilities, 
and equally aware of the vocational opportunities available 
to him.  Therefore, the Board must find that the veteran does 
not have an employment handicap, and is not entitled to 
vocational rehabilitation under Chapter 31.

The Board has considered the veteran's own contentions.  
Despite his testimony, he has submitted no evidence that any 
of his disabilities result in an employment handicap (as 
defined by VA regulations), such as evidence of lost 
earnings, time lost from work, or inability to practice law 
competently or competitively.  The Board also observes that 
the veteran's lack of updated computer skills do not appear 
to be a result of his disabilities.  

Clearly, if the VA were to pay for the veteran's computer 
skills to be updated, this would benefit the veteran's law 
practice.  This is not in dispute.  However, this is not a 
valid basis for this claim to be granted.  In this case, when 
the veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests (the veteran has never asked to change 
professions), and is successfully maintaining such 
employment, as in this case, and employment handicap can not 
be found.   

The fact that the veteran may have some difficulties with his 
employment without more computer skills does not provide a 
basis to find that he is not successfully maintaining such 
employment at this time.  Simply stated, the veteran has 
never contented that he is currently unemployed due to a lack 
of computer skills.  

In sum, the evidence demonstrates that the veteran is not 
entitled to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005), does not apply to claims 
involving vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Hence, the VCAA need not be 
considered. 

ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


